Per curiam.
Appellant was convicted in Fulton Superior Court of several noncapital crimes, including criminal use of an article with an altered identification mark (Code Ann. § 26-1506). The appeal is brought to this court on appellant’s assertion that Code Ann. § 26-1506 is unconstitutional because it is too vague to be capable of enforcement. We reject this contention and the case will be transferred to the Court of Appeals for consideration of the appeal. See Rogers v. State, 139 Ga. App. 656 (229 SE2d 132) (1976), where the Court of Appeals construed and applied Code Ann. § 26-1506.

Transferred to the Court of Appeals.


Nichols, C. J., Undercofler, P. J., Jordan, Ingram, Hall and Hill, JJ., concur.